Citation Nr: 9906460	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  98-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to March 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in a notice of disagreement received in 
October 1997, following a September 1997 rating decision, the 
veteran disagreed with the ratings assigned for his service-
connected right eye and right shoulder disabilities and with 
the denial of service connection for multiple claimed 
disabilities.  Thereafter, by a February 1998 rating 
decision, increased ratings were granted for the right 
shoulder and right eye disabilities, effective from the date 
of the veteran's separation from service.  Additionally, 
service connection was granted for the previously claimed 
disabilities except for a right ankle injury, a root canal 
and migraine headaches.  A letter of notification, dated 
March 14, 1998 was sent to the veteran, along with a copy of 
the recent rating decision and VA Form 4107.

In a statement received in March 1998, the veteran, 
referencing the RO's letter of "3/14/97," stated that he 
wished to continue his notice of disagreement with the RO's 
decision to continue to deny service connection for hearing 
loss and migraine headaches.  (It is apparent that "97" 
should have been "98.")  In November 1998 the RO wrote to 
the veteran asking him to advise that office if he still 
wished to appeal the denial of service connection or a root 
canal and right ankle disability.  He did not respond.  The 
Board finds that that the veteran's March 1998 statement can 
reasonably be construed as indicating the intent to withdraw 
his appeal as to service connection for a root canal and 
right ankle injury and as to the ratings assigned for the 
shoulder and eye disabilities.  

By a rating decision of December 1998, the RO granted service 
connection and assigned a 30 percent rating for migraine 
headaches, effective from the day following the veteran's 
separation from service.  When the case was forwarded to the 
national representative for argument on the issue on appeal 
(service connection for hearing loss) the only argument 
presented was for a higher rating for headaches.  Inasmuch as 
the rating decision on headaches was the most recent one in 
the file, it is unclear whether such was erroneously presumed 
to be the decision on appeal.  Under these circumstances, the 
RO should ascertain from the veteran whether he wishes to 
appeal the matter of the rating assigned for headaches. 


FINDING OF FACT

There is no competent evidence that the veteran has a current 
bilateral hearing loss disability.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination 
the veteran's ears were normal.  An audiological evaluation 
revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
0
LEFT
5
5
5
5
15





In August 1994, the veteran underwent an audiological 
examination that revealed the following puretone thresholds 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
10
5
10
-5
LEFT
-10
10
5
5
10

In November 1994, the veteran underwent the hearing 
conservation program and was issued hearing protection.  In 
November 1995, the veteran had minimal otitis media and 
otitis externa.  He underwent two audiological evaluations in 
that month.  The first examination revealed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
25
30
LEFT
30
35
35
35
40

The other audiological evaluation was performed 4 days later 
and reveled the following puretone thresholds in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
25
30
30
25
30

The veteran was afforded a VA audiological evaluation in 
November 1997 that revealed the following puretone thresholds 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
20
20
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
diagnosis was normal hearing in both ears.

In his May 1998 VA Form 9, the veteran stated that he had a 
hearing loss and that he should have another examination.

Legal Criteria
 
The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has defined a well-grounded 
claim as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if an organic 
disease of the nervous system is manifested to a compensable 
degree within one year following discharge from service, the 
disorder will be considered to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  Establishing a 
current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Analysis

Initially, it must be noted that only hearing loss meeting 
the requirements of 38 C.F.R. § 3.385 is considered a 
disability for service connection purposes.  Under the 
applicable regulations, hearing loss of a lesser degree 
simply is not a disability for which service connection may 
be granted. 


In November 1994, when the veteran had otitis externa and 
otitis media, he had a bilateral hearing loss that met the 
regulatory criteria of 38 C.F.R. § 3.385 for establishing a 
hearing loss disability.  However, the veteran does not 
currently have a hearing loss disability in either ear under 
the regulatory criteria of 38 C.F.R. § 3.385.  The results of 
the November 1997 VA audiological examination do not meet the 
definition of hearing loss disability in either ear.  See 38 
C.F.R. § 3.385 (1998).  In fact, the diagnosis was normal 
hearing in both ears.  

The Board has reviewed the veteran's statement in his May 
1998 VA Form 9 in which he alleges that he has a current 
hearing loss.  The veteran is competent to report any 
symptoms, but his testimony is not competent evidence of a 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494-95.  In 
other words, he can state that he has difficulty hearing but 
only medical evidence can establish that his puretone 
thresholds or speech recognition ability is sufficiently 
impaired so as to constitute the degree of hearing loss 
necessary to meet the requirement of 38 C.F.R. § 3.38.  There 
is no medical evidence in this case of a current hearing 
disability.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143.  Therefore, his claim is not well grounded.  
See Caluza, 7 Vet. App. at 506.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.

As for the veteran's request for another examination, there 
is no duty to assist the claimant under 38 U.S.C.A. § 5107 in 
developing the facts underlying his or her claim in the 
absence of a well-grounded claim.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

ORDER

Service connection for bilateral hearing loss is denied.





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

